Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the non-light-emitting, variable transmission device" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is dependent claims are also rejected as discussed with respect to independent claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazuir et al. US 2019/0010751 (cited in the IDS).
Regarding claim 1, Maruir teaches an assembly (100, Fig 3), comprising: a first substrate (206); a second substrate (208); a non-light-emitting, variable transmission device deposited on the first substrate (the first panel 206 has a variable light transmission characteristic. See ¶30);
 wherein the non-light-emitting, variable transmission device (206) faces the transparent light-emitting device (208), 
and wherein the non-light emitting device alters an intensity of a wavelength prior to reaching the transparent light-emitting device (See ¶30).
Figure 3 of Mazuir does not disclose in the above-cited embodiment a transparent light-emitting device deposited on the second substrate.
However, in another embodiment Fig 11 of Mazuir does suggest a transparent light-emitting device deposited on the second substrate (Fig. 11 is an illustration that shows the second panel 208. The second panel 208 is a laminated panel formed from layers that are transparent. See ¶60. The second active component 1234 is a lighting device e.g. a translucent OLED panel. See ¶70).
It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have a transparent light-emitting device deposited on the second substrate, as Mazuir teaches in Fig. 11, to modify the embodiment of Fig. 3. The motivation for doing so would control illumination of a desired light intensity and light quality. See Mazuir ¶30.
Regarding claim 2, Mazuir teaches the assembly of claim 1, wherein the non-light-emitting, variable transmission device is an electrochromic device (the variable light transmission device includes an electrochromic device. See ¶70).
Regarding claim 5, Mazuir teaches the assembly of claim 1, wherein the transparent light emitting device is a transparent organic light-emitting diode device (a transparent or translucent OLED display device. See Mazuir ¶63).
Regarding claim 8, Mazuir teaches the assembly of claim 1, further comprising an electrically insulating layer (314, Fig 3) between the non-light emitting, variable transmission device (206, Fig 3) and the transparent light-emitting device (208, Fig 3).
Regarding claim 9, Mazuir teaches the assembly of claim 1, further comprising a medium, wherein the medium has a refractive index approximately equal to either a refractive index of the first substrate or a refractive index of the second substrate. (Mazuir ¶32).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuir as applied to claim 2 above, and further in view of Trikha et al. US 2020/0057421.
Regarding claim 3, Mazuir does not teach the electrochromic device comprises: a first transparent conductive layer; a second transparent conductive layer; an electrochromic layer disposed between the first transparent conductive layer and the second transparent conductive layer; and an ion storage layer disposed between the first transparent conductive layer and the second transparent conductive layer.
	Trikha teaches the electrochromic device 100 comprises: a first transparent conductive layer 104; a second transparent conductive layer 114; an electrochromic layer 108 disposed between the first transparent conductive layer 104 and the second transparent conductive layer 114; and an ion storage layer 108 disposed between the first transparent conductive layer 104 and the second transparent conductive layer 114. Trikha ¶41 and Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Trikha into the system Mazuir. The motivation for doing so would improve an opportunity for electrochromic windows to be used as energy-saving devices. Trikha ¶3. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuir as applied to claim 3 above, and further in view of Kwon et al. US 2016/0225832.
Regarding claim 4, Mazuir teaches the assembly of claim 3, the transparent organic light-emitting diode device comprises: a transparent anode layer; a transparent cathode layer; and at least one organic material layer disposed between the transparent anode layer and the transparent cathode layer.
	Kwon teaches the transparent organic light-emitting diode device 100 comprises: a transparent anode layer 110; a transparent cathode layer 150; and at least one organic material layer 130 disposed between the transparent anode layer 110 and the transparent cathode layer 150. See Kwon ¶33, ¶37-¶38, ¶43, Fig 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Trikha into the system Mazuir. The motivation for doing so would provide a smart window having high light efficiency and high contrast ratio. Kwon ¶10.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuir US 2019/0010751 in view of Trikha et al. US 2020/0057421.
Regarding claim 19, Maruir teaches an assembly (1204, Fig 12), comprising: a first substrate (1206, Fig 12); a second substrate (1208, Fig 12); an electrochromic device (an electrochromic device 1232. See Fig 12, ¶70) deposited on the first substrate (1206);
the non-light-emitting, variable transmission device (1232, Fig 12) faces the transparent light-emitting device (1234, see Fig 12, ¶70, ¶60), 
and wherein the non-light emitting device alters an intensity of a wavelength prior to reaching the transparent light-emitting device (See ¶30).
Figure 12 of Mazuir does not disclose in the above-cited embodiment a transparent light-emitting device deposited on the second substrate.
However, in another embodiment Fig 11 of Mazuir does suggest a transparent light-emitting device deposited on the second substrate (Fig. 11 is an illustration that shows the second panel 208. The second panel 208 is a laminated panel formed from layers that are transparent. See ¶60. The second active component 1234 is a lighting device e.g. a translucent OLED panel. See ¶70).
It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have a transparent light-emitting device deposited on the second substrate, as Mazuir teaches in Fig. 11, to modify the embodiment of Fig. 3. The motivation for doing so would control illumination of a desired light intensity and light quality. See Mazuir ¶30.
Mazuir does not teach the electrochromic comprises a first transparent conductive layer; a second transparent conductive layer; an electrochromic layer disposed between the first transparent conductive layer and the second transparent conductive layer. 
Trikha teaches the electrochromic device 100 comprises a first transparent conductive layer 104; a second transparent conductive layer 114; an electrochromic layer 108 disposed between the first transparent conductive layer 104 and the second transparent conductive layer 114. Trikha ¶41 and Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Trikha into the system Mazuir. The motivation for doing so would improve an opportunity for electrochromic windows to be used as energy-saving devices. Trikha ¶3.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuir and Trikha as applied to claim 19 above, and further in view of Kwon et al. US 2016/0225832.
Regarding claim 20, Mazuir and Trikha do not teach the transparent organic light-emitting diode device comprises: a transparent anode layer; a transparent cathode layer; and at least one organic material layer disposed between the transparent anode layer and the transparent cathode layer.
	Kwon teaches the transparent organic light-emitting diode device 100 comprises a transparent anode layer 110; a transparent cathode layer 150; and at least one organic material layer 130 disposed between the transparent anode layer 110 and the transparent cathode layer 150. See Kwon ¶33, ¶37-¶38, ¶43, Fig 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to incorporate the teachings of Trikha into the system Mazuir and Trikha. The motivation for doing so would provide a smart window having high light efficiency and high contrast ratio. Kwon ¶10.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art cited alone or in combination provides the motivation to teach claimed invention “an assembly” including claimed limitations: 
6. The assembly of claim 1, wherein a difference of a lateral width between removed portions of transparent conductive layers WEC and a width between bus bars WS of the non-light-emitting variable transmission device is at most 5 cm. 
7. The assembly of claim 6, wherein the difference in WS and WEC is at most 2 cm.

Claims 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art cited alone or in combination provides the motivation to teach claimed invention “a window assembly” including claimed limitations “wherein the first state has a transmittance of less than 10% and wherein the second state has a transmittance of at least 50%; and a transparent light-emitting device deposited on the second substrate, wherein the transparent light-emitting device alters between a third state and a fourth state, wherein the third state is emittive and the fourth state is transmittive, wherein the non-light emitting device alters a wavelength prior to reaching the transparent light-emitting device, and wherein the assembly alters between a fifth state and a sixth state, wherein the fifth state has a transmittance of less than 5% and the sixth state has a transmittance of at least 20%.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 2, 2022